                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

DESIGNWORKS HOMES, INC., et al.,                      )
                                                      )
                        Plaintiffs,                   )
                                                      )
v.                                                    )       Case No. 18-0189-CV-W-SRB
                                                      )
THOMSON SAILORS HOMES, LLC., et al.,                  )
                                                      )
                        Defendants.                   )

                                              ORDER

          Before the Court is Defendants’ Motion for Summary Judgment. (Doc. #131). For the

reasons discussed below, the Motion is GRANTED.

     I.      Legal Standard

          Federal Rule of Civil Procedure 56(a) requires a court to grant a motion for summary

judgment if 1) the moving party “shows that there is no genuine dispute of material fact” and 2)

the moving party is “entitled to judgment as a matter of law.” A nonmoving party survives a

summary judgment motion if the evidence, viewed in the light most favorable to the nonmoving

party, is “such that a reasonable jury could return a verdict for the nonmoving party.” Stuart C.

Irby Co. v. Tipton, 796 F.3d 918, 922 (8th Cir. 2015) (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)). The purpose of summary judgment “is not to cut litigants off from

their right of trial by jury if they really have issues to try.” Hughes v. Am. Jawa, Ltd., 529 F.2d

21, 23 (8th Cir. 1976) (internal quotation marks omitted) (quoting Poller v. Columbia

Broadcasting Sys., Inc., 368 U.S. 464, 467 (1962)).
    II.      Background

          Considering the parties’ statements of facts and supporting evidence in the light most

favorable to Plaintiffs as the non-moving party, the Court finds the relevant facts to be as

follows:

          Plaintiff Charles Lawrence James is the sole shareholder and home designer for Plaintiff

Designworks Homes, Inc., a design-build company. In 1996, Plaintiff James designed and built

a home that had a “unique triangular atrium design with stairs as part of the main room” at 4306

Melrose in Columbia, Missouri. (Doc. #51, p. 4). In 1999, Plaintiff James built a second home

that incorporated the triangular atrium design at 1713 Kenilworth in Columbia, Missouri.

Between 1999 and 2001, Plaintiff James built a third house featuring the triangular atrium design

at 4804 Chilton in Columbia, Missouri. On May 10, 2004, Plaintiffs registered the triangular

atrium design as a copyrighted architectural work titled “Atrium ranch on walk-out; Angular

atrium ranch” with respect to the home constructed at 4804 Chilton Court. (Doc. #51, p. 4). On

June 6, 2013, Plaintiffs registered the design as a copyrighted architectural work for a house not

yet constructed. On April 22, 2018, Plaintiff James registered the design as a copyrighted

technical drawing with respect to the home at 4306 Melrose Drive. Also, on April 22, 2018,

Plaintiff James registered the design as a copyrighted technical drawing with respect to the home

at 1713 Kenilworth in Columbia, Missouri.

          On September 8, 1998, Defendant Elswood Smith Carlson Architects, P.A. created an

architectural design that included a triangular atrium feature with stairs adjacent to a living room,

known as the Newbury Model. Plaintiffs allege the Newbury Model infringes their copyrights.

Plaintiffs allege Defendant Thomson Sailors Homes, LLC (“Thomson Sailors Homes”)1


1
 Defendants Donald Sailors, Bobby F. Sailors, and Edward B. Thomson, III are former members of Thomson
Sailors Homes. Defendant Eric Bradley Thomson was a superintendent for Thomson Sailors Homes.

                                                     2
subsequently built thirty-five Newbury Model homes in a development in Kansas City, Missouri,

that also infringed on Plaintiffs’ copyrights. Plaintiffs allege Thomson Homes, LLC (“Thomson

Homes”)2 is the successor-in-interest of Thomson Sailors Homes and thus liable as a successor,

and also independently liable for the copying and distribution of a brochure that depicted the

allegedly infringing Newbury Model homes. Plaintiffs allege Defendant Team 3 Architects, Inc.

(“Team 3 Architects”)3 created and distributed the allegedly infringing Newbury Model house

plan to Thomson Sailors Homes and/or Thomson Homes. Plaintiffs allege Thomson Sailors

Homes, Team 3 Architects, and Elswood Smith Carlson all put copyright notices on the

Newbury Model in violation of U.S. copyright laws.

           Plaintiffs’ First Amended Complaint sets forth five claims: (1) copyright infringement,

Count I; (2) contributory infringement, Count II; (3) vicarious infringement, Count III; (4)

accounting against Defendants Thomson Homes and Thomson Sailors Homes only, Count IV;

and (5) declaratory and/or injunctive relief, Count V. All claims relate to the copyrighted

triangular atrium design with stairs as part of the main room. Defendants move for summary

judgment on all counts, arguing: (1) Defendants could not have infringed three of the four

copyrighted works asserted by Plaintiffs because such works were created after the Newbury

Model was created; (2) Plaintiffs cannot prove copying of the remaining copyrighted work; and

(3) Plaintiffs are not entitled to damages.

    III.      Discussion

           Defendants argue initially they could not have infringed the copyrighted works

corresponding with 1713 Kenilworth, 4804 Chilton, or the house not yet constructed, because



2
  Defendant Edward B. Thomson, III was the sole member and founder of Thomson Homes. Defendant Eric
Bradley Thomson was a superintendent for Thomson Homes.
3
  Defendant Bruce H. Beatty is the sole shareholder of and an architect for Team 3 Architects.

                                                    3
Defendants created the Newbury Model before those works were constructed. Plaintiffs argue

that Defendants constructed houses that infringed on Plaintiffs’ design after substantial

completion of construction of the houses at 1713 Kenilworth and 4804 Chilton, which

incorporated the same triangular atrium design and were derivative of the original design as

constructed at 4306 Melrose. The Court finds it unnecessary to engage in such analysis because

all parties agree that all claims in this case hinge on whether Defendants infringed on Plaintiffs’

copyrighted triangular atrium design with stairs as part of the main room. The Court will focus

its discussion on whether Plaintiffs can prove Defendants infringed on that design.

        To establish their claim of copyright infringement, Plaintiffs are “required to prove

ownership of a valid copyright and copying of original elements.” Rottlund Co. v. Pinnacle

Corp., 452 F.3d 726, 731 (8th Cir. 2006) (internal citation and quotation marks omitted).

“Copying may be established . . . by showing that the defendants had access to the copyrighted

materials and showing that substantial similarity of ideas and expression existed between the

alleged infringing materials and the copyrighted materials.” Id. (internal citation omitted).

“Determination of substantial similarity involves a two-step analysis[.]” Id. (citing Hartman v.

Hallmark Cards, Inc., 833 F.2d 117, 120 (8th Cir. 1987)). “Similarity of ideas is evaluated

extrinsically, focusing on objective similarities in the details of the works.” Id. “If the ideas are

substantially similar, then similarity of expression is evaluated using an intrinsic test depending

on the response of the ordinary, reasonable person to the forms of expression.” Id. (internal

citation and quotation marks omitted).

        The parties do not dispute the validity of Plaintiffs’ copyrights. The parties dispute

whether Defendants copied Plaintiffs’ design.4


4
  Plaintiffs argue that Defendants’ multiple copyright notices on the Newbury Model are unlawful because “[i]t is a
legal impossibility that [Thomson Sailors Homes] and [Team 3 Architects] had the legal right to put copyright

                                                         4
        A. Access

        Access can be established “by showing that the defendants had an opportunity to view or

to copy” Plaintiffs’ work. Moore v. Columbia Pictures Indus., Inc., 972 F.2d 939, 942 (8th Cir.

1992) (internal citation and quotation marks omitted). “Establishing a ‘bare possibility’ of

access is not enough; rather, [Plaintiffs] must prove that [Defendants] had a ‘reasonable

possibility’ of viewing [their] work.” Id. (internal citation omitted). “There must be some

evidence from which the jury could determine that [Defendants were] able to view [the

copyrighted work].” Infogroup, Inc. v. DatabaseUSA.com LLC, No. 8:14-CV-49, 2018 WL

6624217, at *10 (D. Neb. Dec. 18, 2018) (applying Moore standard).

        Plaintiffs’ speculation that Defendants “had possible access to the Plaintiffs’ architectural

work” simply because the property was “easily accessible from the public-right-away [sic]” and

because Plaintiffs advertised the homes during construction amounts to no more than a bare

possibility of access, which is not enough. (Doc. #134, pp. 50–51). Plaintiffs offer no evidence

that any of the Defendants viewed Plaintiffs’ homes. Plaintiffs also assert that their copyrighted

design won awards in Columbia, Missouri, but offer no evidence that any of the Defendants

knew of the awards or learned of Plaintiffs’ design based on the awards. Plaintiffs argue that

Defendants could have viewed Plaintiffs’ design at an open house, but Plaintiff James admits he

does not know whether any of the Defendants attended any open houses, could not recall seeing

them there, and did not produce the sign-in sheets he claimed to have kept from the open houses.

        The cases in which a plaintiff has demonstrated a defendant had access to copyrighted

work involve some circumstantial evidence of a reasonable possibility of viewing the plaintiff’s



notices on the plans if the copyright was owned by [Elswood Smith Carlson Architects].” (Doc. #134, p. 47)
(footnote omitted). This argument has no bearing on whether Defendants infringed on Plaintiffs’ copyrighted
works.

                                                        5
work. See, e.g., Kootenia Homes, Inc. v. Reliable Homes, Inc., No. CIV. 00-1117ADMAJB,

2002 WL 15594, at *5 (D. Minn. Jan. 3, 2002) (finding reasonable possibility of access where

defendant toured plaintiff’s home that was subject to copyright); Moore, 972 F.2d at 943 (finding

reasonable possibility of access where an ongoing relationship between individuals associated

with plaintiff and defendant existed); Sullivan v. Prince, No. 3:09CV0009 JMM, 2010 WL

330351, at *3 (E.D. Ark. Jan. 20, 2010) (finding reasonable possibility of access where

Defendant possessed a “sketch” of copyrighted house plan). Here, Plaintiffs have no

circumstantial evidence showing a reasonable possibility that Plaintiffs viewed Defendants’

copyrighted work; therefore, Plaintiffs cannot prove Defendants had access to Plaintiffs’

triangular atrium design.

       B. Similarity

       Plaintiffs argue that even if they cannot prove access, access can be inferred if Plaintiffs

can prove the “similarity between the original and the copy is so striking as to preclude any

possibility of independent creation.” Moore, 972 F.2d at 941 n.1. Courts find striking similarity

in cases in which two designs are nearly identical. See, e.g., Thimbleberries, Inc. v. C & F

Enters., Inc., 142 F. Supp. 2d 1132, 1140 (D. Minn. 2001) (finding striking similarity between

wreath-shaped quilt patterns that were “for all practical purposes, identical”); Midway Mfg. Co.

v. Dirkschneider, 543 F. Supp. 466, 482–83 (D. Neb. 1981) (finding striking similarity between

video games that were “virtually identical,” “in virtually every detail”).

       An “architectural work,” subject to copyright protection is defined as “the design of a

building as embodied in any tangible medium of expression, including a building, architectural

plans, or drawings.” 17 U.S.C. § 101. The protected work “includes the overall form as well as

the arrangement and composition of spaces and elements in the design, but does not include



                                                 6
individual standard features.” Id.; see also 17 U.S.C. § 102(b) (“In no case does copyright

protection for an original work of authorship extend to any idea . . . regardless of the form in

which it is described, explained, illustrated, or embodied in such work.”).

        Plaintiffs are unable to prove substantial similarity, let alone striking similarity. There

are objective differences in the details of Plaintiffs’ and Defendants’ works. Plaintiffs describe

their copyrighted design as a triangular atrium design with stairs as part of the main room.

Plaintiffs’ design includes a diamond-shaped great room with a straight staircase to the

basement. The great room is positioned at a forty-five-degree angle to the rest of the house. The

stairs are integrated as part of the great room, or parallel to the wall in the great room that is

opposite the staircase. In contrast, Defendants’ design includes an offset triangular atrium that is

adjacent to, not part of, a rectangular living room, and an angled staircase to the basement. The

staircase forms the triangular shape and protrudes out from the living room. Further, Plaintiffs’

diamond-shaped great room is significantly larger than Defendants’ triangular atrium design at

the end of living room. Accordingly, the arrangement of spaces and elements in the design is not

substantially, let alone strikingly, similar. § 101; see also Howard v. Sterchi, 974 F.2d 1272,

1276 (11th Cir. 1992) (“In architectural plans . . . , modest dissimilarities are more significant

than they may be in other types of art works.”). Plaintiffs’ copyright does not extend to the idea

of a triangular-shaped atrium, but to the particular arrangement and composition of the great

room and stairwell designed by Plaintiff. § 102(b). Plaintiffs have failed to demonstrate striking

similarity between Defendants’ and Plaintiffs’ works.




                                                   7
   IV.      Conclusion

         Accordingly, Defendants’ Motion for Summary Judgment (Doc. #131) is GRANTED.

Because Plaintiffs cannot prove Defendants infringed on their copyrighted design, summary

judgment is granted on all claims. Defendants also filed a Joint Motion to Strike Plaintiff’s

Declaration (Doc. #136). The Court did not reach the damage-related issues contemplated in the

Motion to Strike. Accordingly, Defendants’ Joint Motion to Strike Plaintiff’s Declaration (Doc.

#136) is DENIED as moot.

         IT IS SO ORDERED.



                                                     /s/ Stephen R. Bough
                                                     STEPHEN R. BOUGH, JUDGE
                                                     UNITED STATES DISTRICT COURT

DATE: October 10, 2019




                                                8
